                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:17-cv-00629-FL

    DEANNA HICKS,                                    )
    ON BEHALF OF HERSELF AND                         )
    ALL OTHERS SIMILARLY SITUATED,                   )
                                                     )
                    PLAINTIFF,                       )
                                                     )
         v.                                          )
                                                     )
    HOUSTON BAPTIST UNIVERSITY,                      )
                                                     )
                    DEFENDANT.                       )


                                 FINAL APPROVAL ORDER
        On June 2, 2021, this Court heard the motion for final approval of the class action
settlement and for entry of judgment filed by Plaintiff.1 This Court reviewed: (a) the motion and
the supporting papers, including the Settlement Agreement and Release (“Settlement
Agreement”); (b) any objections filed with or presented to the Court; (c) the Parties’ responses to
any objections; and (d) counsel’s arguments. Based on this review and the findings below, the
Court found good cause to grant the motion.

FINDINGS:

        The Court has personal jurisdiction over all Settlement Class Members, and the Court has
subject-matter jurisdiction to approve the Agreement, including all exhibits thereto.

        Upon review of the record, the Court hereby finds that the Settlement Agreement is, in all
respects, fair, adequate, and reasonable and therefore approves it. Among other matters considered,

the Court took into account: (a) the complexity of Plaintiff’s theory of liability; (b) the arguments

raised by HBU in its pleadings that could potentially preclude or reduce the recovery by Settlement
Class Members; (c) delays in any award to the Settlement Class that would occur


1
  Capitalized terms in this Order, unless otherwise defined, have the same definitions as those
terms in the Settlement Agreement.
                                                 1
due to further litigation and appellate proceedings; (d) the amount of discovery that has occurred;

(e) the relief provided to the Settlement Class; (f) the recommendation of the Settlement

Agreement by counsel for the Parties; and (g) the low number of objectors to the Settlement
Agreement, demonstrating that the Settlement Class has a positive reaction to the proposed

settlement.

       The Court also finds that extensive arm’s-length negotiations have taken place, in good
faith, between Settlement Class Counsel and HBU’s Counsel resulting in the Settlement

Agreement. These negotiations were presided over by an experienced mediator.

       The Settlement Agreement provides substantial value to the Settlement Class in the form

of payments.

       Notice was provided to Class Members in compliance with Section VII of the Settlement

Agreement, due process, and Rule 23 of the Federal Rules of Civil Procedure. The notice: (i) fully
and accurately informed Settlement Class Members about the lawsuit and settlement; (ii) provided

sufficient information so that Settlement Class Members could decide whether to accept the

benefits offered, opt-out and pursue their own remedies, or object to the settlement; (iii) provided
procedures for Class Members to file written objections to the proposed settlement, to appear at

the hearing, and to state objections to the proposed settlement; and (iv) provided the time, date,
and place of the final fairness hearing.

       Plaintiff and Settlement Class Counsel have fairly and adequately protected the Settlement
Class’ interests, and the Parties have adequately performed their obligations under the Settlement

Agreement.

       For the reasons stated in the Preliminary Approval Order, and having found nothing in any
submitted objections that would disturb these previous findings, this Court finds and determines

that the proposed Class, as defined below, meets all of the legal requirements for class certification,
for settlement purposes only, under Federal Rule of Civil Procedure 23 (a) and (b)(3).

       An award of $125,000 for Fees, Costs, and Expenses to Settlement Class Counsel is fair
and reasonable in light of the nature of this case, Settlement Class Counsel’s
                                                  2
experience and efforts in prosecuting this Action, and the benefits obtained for the Settlement

Class.

         A Service Payment to Plaintiff of $5,000 is fair and reasonable in light of: (a) Plaintiff’s
risks (including financial, professional, and emotional) in commencing this Action; (b) the time

and effort spent by Plaintiff in litigating this Action; and (c) Plaintiff’s public interest service.

IT IS ORDERED THAT:

         The Parties are hereby directed to take all actions required under the terms and provisions

of the Settlement Agreement.

         Class Members. The Settlement Class is certified as a class of all regular users or

subscribers of numbers assigned to a paging service, cellular telephone service, specialized mobile
radio service, radio common carrier service, or any service for which the called party is charged

for the call that between December 20, 2013 and the date of Preliminary Approval (a) were called
to solicit to enroll in an HBU degree program; (b) using the Five9 Virtual Call Center system; (c)

whose telephone number was obtained through a public records request under FERPA; and (e)

who did not enroll in or apply for an HBU degree program.

         Binding Effect of Order. This Order applies to all claims or causes of action settled under

the Settlement Agreement and binds all Settlement Class Members, including those who did not
properly request exclusion under paragraph 13 of the Preliminary Approval Order.

         Release. Plaintiff and all Settlement Class Members who did not properly request
exclusion are: (1) deemed to have released and discharged HBU and the Released Parties from all

claims arising out of or asserted in the Action and all claims released under the Settlement
Agreement; and (2) barred and permanently enjoined from asserting, instituting, or prosecuting,

either directly or indirectly, these claims. The full terms of the release described in this paragraph

are set forth in the Settlement Agreement and are specifically incorporated herein by this reference.




                                                    3
       Class Relief. The Settlement Fund shall be provided to the Settlement Administrator

according to the terms and timeline stated in the Settlement Agreement. The Settlement

Administrator is further directed to issue payments to each Settlement Class Member who
submitted a valid and timely Claim Form (i.e., each Authorized Claimant) according to the terms

and timeline stated in the Settlement Agreement.

       Miscellaneous. No person or entity shall have any claim against HBU, Indemnitor Meteor

Learning, Inc., HBU’s Counsel, Plaintiff, the Settlement Class Members, Settlement Class
Counsel, or the Settlement Administrator based on distributions and payments made in accordance

with the Agreement.

       Court’s Jurisdiction. The Court shall retain continuing jurisdiction over this action as to
the following matters: (i) enforcement of the terms of the Settlement Agreement; (ii) issues relating

to settlement administration; and (iii) enforcement of this Judgment, the Final Approval Order,
and any order relating to attorneys’ fees or class representative award.

       Final Judgment. This Action (including all individual claims and Settlement Class
Member claims asserted therein) is hereby dismissed on the merits and with prejudice, without

fees or costs to any Party, except as provided in the Settlement Agreement. No just reason exists
for delay in entering this Final Judgment.


SO ORDERED this 2nd day of June, 2021.




                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 4
